EXHIBIT 10.1

MB FINANCIAL, INC.

1997 OMNIBUS INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

ISO NO. ________

         This option, intended to qualify as an Incentive Stock Option under
Section 422 of the Internal Revenue Code of 1986, as amended, is granted as of
____________ by MB Financial, Inc. (the "Company") to ______________ (the
"Optionee"), in accordance with the following terms and conditions:

         1. Option Grant and Exercise Period. The Company hereby grants to the
Optionee an Option (this "Option") to purchase, pursuant to the MB Financial,
Inc. 1997 Omnibus Incentive Plan, as the same may from time to time be amended
(the "Plan"), and upon the terms and conditions therein and hereinafter set
forth, an aggregate of __________ shares (the "Option Shares") of the Common
Stock, par value $.01 per share ("Common Stock"), of the Company at the price of
$_______ per share (the "Exercise Price"). A copy of the Plan, as currently in
effect, is incorporated herein by reference, and either is attached hereto or
has been delivered previously to the Optionee. Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings ascribed to them in
the Plan.

         Except as set forth in Section 5 below with respect to the death of the
Optionee, this Option shall be exercisable only during the period (the "Exercise
Period") commencing on ____________ and ending at 5:00 p.m., Chicago, Illinois
time, on _______________, such later time and date being hereinafter referred to
as the "Expiration Date."

         During the Exercise Period, this Option shall be exercisable in whole
at any time or in part from time to time subject to the provisions of this
Agreement. In the event this Option or any portion thereof fails to qualify as
an Incentive Stock Option for any reason whatsoever, this Option or such portion
thereof shall automatically be deemed a Non-Qualified Stock Option. For example,
to the extent that this Option or any portion thereof becomes or remains
exercisable after the expiration of three months following the Optionee's
termination of employment (other than by reason of death with respect to that
portion of this Option that is exercisable at time of death), this Option shall
no longer qualify as an Incentive Stock Option but shall deem to be a
Non-Qualified Stock Option for tax purposes.




ISO-1 Next Page




         2. Method of Exercise of This Option. This Option may be exercised
during the Exercise Period by providing written notice to the Chief Financial
Officer of the Company specifying the number of Option Shares to be purchased.
The notice must be in the form prescribed by Section 6.6 of the Plan. The date
of exercise is the date on which such notice is received by the Company. Such
notice must be accompanied by payment in full of the aggregate Exercise Price
for the Option Shares to be purchased upon such exercise. Payment shall be made
(i) in cash or its equivalent, (ii) by tendering previously acquired shares of
Common Stock having an aggregate fair market value at the time of exercise equal
to the aggregate Option Price, or (iii) by a combination of (i) and (ii). In
addition, the Company may establish a cashless exercise program in accordance
with Federal Reserve Board Regulation G. Promptly after such payment, subject to
Section 3 below, the Company shall issue and deliver to the Optionee or other
person exercising this Option (pursuant to Section 6.8(a) of the Plan in the
event of the death of the Optionee) a certificate or certificates representing
the shares of Common Stock so purchased, registered in the name of the Optionee
(or such other person), or, upon request, in the name of the Optionee (or such
other person) and in the name of another jointly with right of survivorship.

         3. Delivery and Registration of Shares of Common Stock. The Company's
obligation to deliver shares of Common Stock hereunder shall, if the Committee
so requests, be conditioned upon the receipt of a representation as to the
investment intention of the Optionee or any other person to whom such shares are
to be delivered pursuant to Section 6.8(a) of the Plan in the event of the death
of the Optionee, in such form as the Committee shall determine to be necessary
or advisable to comply with the provisions of the Securities Act of 1933, as
amended (the "Securities Act"), or any other Federal, state or local securities
law or regulation. In requesting any such representation, it may be provided
that such representation requirement shall become inoperative upon a
registration of such shares or other action eliminating the necessity of such
representation under the Securities Act or other securities law or regulation.
The Company shall not be required to deliver any shares upon exercise of this
Option prior to (i) the admission of such shares to listing on any stock
exchange or system on which the shares of Common Stock may then be listed, and
(ii) the completion of such registration or other qualification of such shares
under any state or Federal law, rule or regulation, as the Committee shall
determine to be necessary or advisable.

         4. Non-transferability of This Option. This Option may not be assigned,
encumbered, or transferred except, in the event of the death of the Optionee, by
will or the laws of descent and distribution to the extent provided in Section 5
below. This Option is exercisable during the Optionee's lifetime only by the
Optionee. The provisions of this Option shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto, the successors and assigns
of the Company and any person to whom this Option is transferred by will or by
the laws of descent and distribution.

         5. Termination of Employment. This Option expires upon a termination of
Optionee's employment for cause. If the Optionee is terminated for cause, all
rights under this Option shall expire immediately upon the giving to the
Optionee of notice of such termination.




ISO-2 Next Page




         Except as otherwise provided below, if the Optionee's employment is
involuntarily terminated without cause, or voluntarily terminates for Good
Reason (as defined in any change in control, severance or employment agreement
between the Optionee and the Company which is in effect immediately prior to
such employment termination), this Option shall continue to vest; provided in
such case all rights under this Option (except in the case of death) shall
expire on the later of one year after (a) the vesting date or (b) the date of
employment termination, but in no event later than the Expiration Date.

         If the Optionee voluntarily terminates employment for any reason other
than death, Good Reason, a Pre-Age 65 Service Retirement (as defined below), a
Retirement (as defined below) or a Post-Age 65 Service Retirement (as defined
below), then the Optionee shall have ninety (90) days after such termination of
employment to exercise this Option to the extent it is otherwise exercisable on
the date of employment termination; provided this Option shall only be
exercisable during the Exercise Period.

         If the Optionee's employment is voluntarily or involuntarily terminated
other than for cause or death prior to age 65 and the Optionee's age plus years
of service is equal to or greater than ninety (90) ("Pre-Age 65 Service
Retirement"), this Option shall continue to vest. All rights under this Option
will then expire one (1) year after the later of (a) the vesting date or (b) the
date of the Pre-Age 65 Service Retirement, but in no event later than the
Expiration Date.

         If the Optionee's employment is voluntarily or involuntarily terminated
other than for cause or death on or after age 65 and the Optionee's age plus
years of service is less than ninety (90) (a "Retirement"), then this Option to
the extent not otherwise exercisable shall become immediately exercisable and
shall remain exercisable for a period of one year after Retirement, but in no
event later than the Expiration Date.

                  If the Optionee's employment is voluntarily or involuntarily
terminated other than for cause or death on or after age 65 and the Optionee's
age plus years of service is equal to or greater than ninety (90) ("Post-Age 65
Service Retirement"), then this Option to the extent not otherwise exercisable
shall become exercisable and shall remain exercisable until the later of (a) one
year after the date of the Post-Age 65 Service Retirement or (b) one year after
the date this Option would have become exercisable (the vesting date) had its
exercise not been accelerated, but in no event later than the Expiration Date.

         In the event of the death of the Optionee while employed by the Company
or following any of an involuntary termination of employment without cause, a
termination of employment for Good Reason, a Pre-Age 65 Service Retirement, a
Retirement or a Post-Age 65 Service Retirement but prior to the date this Option
would otherwise expire, then in any such event the person to whom the Option has
been transferred by will or by the laws of descent and distribution may exercise
this Option at any time within one year following the death of the Optionee, but
in no event after the Expiration Date.




ISO-3 Next Page




         Nothing herein is intended to diminish the rights of the Optionee under
the Plan if the Optionee's employment is terminated due to Disability.

         6. Notice of Sale. The Optionee or any person to whom this Option or
the Option Shares shall have been transferred by will or by the laws of descent
and distribution promptly shall give notice to the Company in the event of the
sale or other disposition of Option Shares within the later of (i) two years
from the date of grant of this Option or (ii) one year from the date of exercise
of this Option. Such notice shall specify the number of Option Shares sold or
otherwise disposed of and be directed to the address set forth in Section 10
below.

         7. Adjustments for Changes in Capitalization of the Company. In the
event of any merger, reorganization, consolidation, recapitalization,
separation, liquidation, stock dividend, split up, share combination or other
change in the corporate structure of the Company affecting the outstanding
shares of Common Stock of the Company, then the number and class of Option
Shares covered by this Option and the Exercise Price shall be appropriately and
equitably adjusted by the Committee, whose determination shall be conclusive;
provided that the number of Option Shares subject to this Option shall always be
a whole number.

         8. Effect of Change in Control. A Change in Control of the Company or
any of its Affiliates shall not accelerate the vesting of this Option or in any
other manner affect this Option.

         9. Shareholder Rights Not Granted by This Option. The Optionee is not
entitled by virtue hereof to any rights of a shareholder of the Company or to
notice of meetings of shareholders or to notice of any other proceedings of the
Company.

         10. Withholding Tax. The Company shall have the power and the right to
deduct or withhold, or require the Optionee to remit to the Company, an amount
sufficient to satisfy federal, state and local taxes (including the Optionee's
FICA and medicare obligations) required by law to be withheld with respect to
any grant, exercise, or payment with respect to any of the Option Shares.

         11. Notices. All notices hereunder to the Company shall be delivered or
mailed to it addressed to the Secretary of MB Financial, Inc., 6111 North River
Road, Rosemont, Illinois 60018. Any notices hereunder to the Optionee shall be
delivered personally or mailed to the Optionee's address noted below. Such
addresses for the service of notices may be changed at any time provided written
notice of the change is furnished in advance to the Company or to the Optionee,
as the case may be.




ISO-4 Next Page




         12. Plan and Plan Interpretations as Controlling. This Option and the
terms and conditions herein set forth are subject in all respects to the terms
and conditions of the Plan, which are controlling. All determinations and
interpretations of the Committee shall be binding and conclusive upon the
Optionee or his legal representatives with regard to any question arising
hereunder or under the Plan.

         13. Optionee Service. Nothing in this Option shall limit the right of
the Company or any of its Affiliates to terminate the Optionee's service as an
officer or employee, or otherwise impose upon the Company or any of its
Affiliates any obligation to employ or accept the services of the Optionee.

         14. Optionee Acceptance. The Optionee shall signify his acceptance of
the terms and conditions of this Option by signing in the space provided below
and returning a signed copy hereof to the Company at the address set forth in
Section 10 above.




ISO-5 Next Page




         IN WITNESS WHEREOF, the parties hereto have caused this INCENTIVE STOCK
OPTION AGREEMENT to be executed as of the date first above written.

MB FINANCIAL, INC.





--------------------------------------------------------------------------------

Jill E. York
Vice President and Chief Financial Officer

Attested By: ACCEPTED:




--------------------------------------------------------------------------------

Doria L. Koros
Corporate Secretary

--------------------------------------------------------------------------------

Name of Grantee




--------------------------------------------------------------------------------

(Street Address)




--------------------------------------------------------------------------------

(City, State and Zip Code)




ISO-6 Next Page


